DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on January 27, 2021, amendments to the claims have been acknowledged. 
Double Patenting
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 16,335,088.  
This is a provisional nonstatutory double patenting rejection.
The copending application similarly recites a positive electrode for a nonaqueous electrolyte secondary battery, comprising a positive electrode current collector and a positive electrode mixture layer which contains a positive electrode active material and is disposed on the positive electrode current collector, wherein the void ratio of the positive electrode mixture layer is 30% or less, and the void ratio of secondary particles of the positive electrode active material is within a range of 30% or more and 70% or less of the void ratio of the positive electrode mixture layer, wherein the positive electrode active material includes one or more voids formed between primary particles in the secondary particles, the one more voids including at least a long void communicating beyond a length corresponding to 1/6 of a particle diameter from a surface of each of the secondary particles, and wherein a ratio of the long voids to the one or more voids in the secondary particles is 50% or more.  The copending application further similarly recites a non aqueous electrolyte and a negative electrode.  
The copending application does not recite the primary particles having an average particle size of not less than 1 um. In an effort to optimize the primary particles it would have been obvious to one having ordinary skill in the art to have the average particle size be in an amount of not less than 1 um in order to have a battery with excellent charge and discharge cycle characteristics. 
The copending application does not recite the pore size diameter distribution of the secondary particles has a peak in the range of 0.3 to 1.0 µm on a distribution curve. However, in an effort to optimize the secondary particles in the positive active material layer it would have been obvious to one having ordinary skill in the art to have the pore size diameter distribution of the secondary batteries have a peak in the range of 0.3 to 1 µm on a distribution curve in order to improve battery characteristics and battery capacity.  
The copending application does not recite the compressive fracture strength of the secondary particles in the range of 200 to 500 MPa. Examiner notes that compressive fracture strength is dependent on particle size and voids, therefore the secondary particles are expected to have a compressive fracture strength range of 200 to MPa due to the secondary particles of the copending application having the same particle size, void content and long voids as the secondary particles in the present application. 
The copending application does not recite the crystallite size of the lithium transition metal oxide is not less than 200 nm and the crystal distortion of the lithium transition metal oxide is less than 0.2%. However, in an effort to optimize the lithium transition metal oxide it would have been obvious to one having ordinary skill in the art to have the crystallite size of the lithium transition metal oxide be in an amount of not less than 200 nm in order to increase output.
In an effort to optimize the lithium transition metal oxide it would have been obvious to one having ordinary sill in the art to have the crystal distortion of the lithium transition metal oxide be in an amount of less than 0.2% in order for the battery to have high capacity and excellent cycle characteristics. 
The copending application does not recite a ratio of longer diameter to shorter diameter (longer diameter/shorter diameter) of 50% or more of the primary particles forming the secondary particles is 2 or more. However, in an effort to optimize the primary particles it would have been obvious to one having ordinary skill in the art to have a ratio of longer diameter to shorter diameter of 50% or more of the primary particles be in an amount of 2 or more in order to improve structural stability of the active material particle and to improve cycle characteristics of the battery.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Arguments
Applicant’s arguments filed on January 27, 2021 have been fully considered and are persuasive in view of amendments to the claims.  The 103 rejection over Kitagawa is withdrawn. However, a new grounds of rejection is entered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722